Title: To James Madison from John Quincy Adams, 26 September 1801
From: Adams, John Quincy
To: Madison, James


Sir.
Quincy 26. September 1801.
Mr: Wagner having informed me by his letter of the 11th: instt: that neither copy of the within papers which I had forwarded from Hamburg, had then arrived at the seat of the government, I have now the honour to transmit a third copy of them; and am with great respect, Your very humble & obedt: Servt:
John Q. Adams.
 

   RC (DNA: RG 59, DD, Duplicate Originals of J. Q. Adams, 1800–1801, 1809–12). Docketed by Wagner as received 5 Oct.


   For the enclosures, see Adams to JM, 4 Sept. 1801, and n. 2.

